UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1525


LARRY R. BINGMAN,

                    Plaintiff - Appellee,

             v.

BALTIMORE COUNTY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Marvin J. Garbis, Senior District Judge. (1:13-cv-02678-MJG)


Submitted: December 11, 2017                                Decided: December 29, 2017


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Field, County Attorney, James S. Ruckle, Jr., Assistant County Attorney,
Jordan V. Watts, Jr., Assistant County Attorney, BALTIMORE COUNTY OFFICE OF
LAW, Towson, Maryland, for Appellant. Francis J. Collins, David Gray Wright, KAHN,
SMITH & COLLINS, P.A., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry R. Bingman, who was formerly employed as a laborer with the Bureau of

Highways of Baltimore County, Maryland, brought this action against Baltimore County

(the County) alleging he was terminated because of his disability, in violation of the

Americans with Disabilities Act, 42 U.S.C. §§ 12101 to 12213 (2012) (ADA), and the

Maryland Fair Employment Practices Act, Md. Code Ann., State Gov’t §§ 20-606 to 20-

609 (West 2014). A jury rendered a verdict in favor of Bingman, awarding Bingman

$400,000 in damages, of which $298,000 consisted of non-economic damages. The

County appeals, asserting that the district court erred when it refused to allow the County

to present evidence that Bingman applied for and received Social Security Disability

Insurance (SSDI) benefits, and refused to instruct the jury regarding Bingman’s

obligation to explain inconsistencies between his disability discrimination claims and

SSDI application. The County also argues that the jury’s non-economic damages awards

are not supported by the evidence presented. We affirm.

       We give “substantial deference to a district court’s decision to exclude evidence,

and . . . will not reverse the district court’s decision absent a clear abuse of discretion.”

United States v. Achiekwelu, 112 F.3d 747, 753 (4th Cir. 1997) (internal quotation marks

omitted). Thus, we review a district court’s evidentiary rulings for abuse of discretion,

and “will only overturn an evidentiary ruling that is arbitrary and irrational.” United

States v. Cole, 631 F.3d 146, 153 (4th Cir. 2011) (internal quotation marks omitted).

       Although this court also “review[s] challenges to jury instructions for abuse of

discretion, bearing in mind that a trial court has broad discretion in framing its

                                             2
instructions to a jury[,]” we “review de novo whether the district court’s instructions to

the jury were correct statements of law.” Gentry v. E. W. Partners Club Mgmt. Co., Inc.,

816 F.3d 228, 233 (4th Cir. 2016) (internal quotation marks omitted). Even if a jury is

erroneously instructed, however, we will set aside a verdict only if the error “seriously

prejudiced the challenging party’s case.” Id. (emphasis in original) (internal quotation

marks omitted).

       We reject the County’s assertion that the district court erred by refusing to allow it

to present evidence that Bingman applied for and received SSDI payments, or that the

district court gave a faulty jury instruction regarding Bingman’s evidentiary burden at

trial. We have reviewed the record, which confirms that the County was allowed to

question Bingman regarding statements he made in his SSDI proceedings, and that the

district court adequately instructed the jury regarding its obligation to consider statements

Bingman made in those proceedings. Accordingly, we discern no reversible error by the

district court stemming from its evidentiary rulings, jury instructions, or special verdict

sheet language pertaining to Bingman’s SSDI application.          See Cleveland v. Policy

Mgmt. Sys. Corp., 526 U.S. 795, 802 (1999) (“In our view, . . . despite the appearance of

conflict that arises from the language of the two statutes, the two claims do not inherently

conflict to the point where courts should apply a special negative presumption like the

one applied by the Court of Appeals here.”); see also United States v. Udeozor, 515 F.3d

260, 271 (4th Cir. 2008) (recognizing that this Court “must assume that the jury

understood and followed the court’s instructions” (internal quotation marks omitted)) .



                                             3
      We also discern no error stemming from the jury’s non-economic damages award.

In this regard, “[a] district court abuses its discretion by upholding an award of damages

only when the jury’s verdict is against the weight of the evidence or based on evidence

which is false.” Gregg v. Ham, 678 F.3d 333, 343 (4th Cir. 2012) (internal quotation

marks omitted).    In fact, “[a] jury’s award of damages stands unless it is grossly

excessive or shocking to the conscience.” Fox v. Gen. Motors Corp., 247 F.3d 169, 180

(4th Cir. 2001) (internal quotation marks omitted); see Hetzel v. Cty. of Prince William,

89 F.3d 169, 171 (4th Cir. 1996) (holding that a jury’s award of compensatory damages

will be set aside on the grounds of excessiveness only if the verdict is against the clear

weight of the evidence or will result in a miscarriage of justice). Notably, we will defer

to a “jury’s award of damages for intangible harms, such as emotional distress, because

the harm is subjective and evaluating it depends considerably on the demeanor of the

witnesses.” Fox, 247 F.3d at 180 (internal quotation marks omitted).

      Given Bingman’s testimony as to the nature of his “emotional pain, suffering,

inconvenience, mental anguish, [and] loss of enjoyment of life,” 42 U.S.C. § 1981a(a)(2),

(b)(3) (2012), we do not find that the jury’s $298,000 award was “grossly excessive or

shocking to the conscience.” Fox, 247 F.3d at 180 (internal quotation marks omitted).

We also reject the County’s bald assertion that the jury should not have been allowed to

award Bingman damages based on its wrongful medical inquiry or examination claim. It

is undisputed that the County used out-of-date medical authorizations to gather

Bingman’s cancer-related medical records, and that it made unlawful inquiries when it

sought and received records regarding Bingman, rather than limiting its requests to

                                            4
Bingman’s back injury. As a result of these unlawful inquiries, the County received

information about Bingman’s cancer diagnoses and treatments, which it was not allowed

to do. See 42 U.S.C. § 12112(d)(4). Moreover, it is undisputed that Bingman was made

to undergo a medical examination based solely on speculation that Bingman’s bones may

be brittle because of his cancer treatments. Although these events may have ultimately

resulted in the County’s decision to terminate Bingman’s employment, the inquiries and

examination were separate acts for which the jury was justified in awarding damages.

Accordingly, we defer to the jury’s $6000 award. See Fox, 247 F.3d at 180.

      Based on the foregoing, we affirm the district court’s judgment in Bingman’s

favor. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                           5